Title: From James Madison to Charles Simms, 20 June 1815
From: Madison, James
To: Simms, Charles


                    
                        Washington June 20. 1815
                    
                    J. Madison thanks Col: Simms for his attention to the Brandy & Wine recd. from the Collector of Boston, and requests the favor of him to forward hither by water, any articles he may have since recd. from the Collector of New Bedford. Col: S. will add a note of any charges which may be due.
                